MCMS, INC.
83 Great Oaks Boulevard
San Jose, California

February 28, 2000

Robert F. Subia
9245 West Bay Stream Court
Boise, ID 83703

Dear Rob:

        This letter agreement sets forth the terms of your ("Executive")
employment with MCMS, Inc. (the "Company") as follows:

1.     Employment.     The Company shall employ Executive, and Executive hereby
accepts employment as an at-will employee with the Company to serve as its
President and Chief Sales and Marketing Officer, upon the terms and conditions
as set forth in this letter agreement for the period beginning as of March 1,
2001 (the "Commencement Date"). The duration of Executive's employment with the
Company shall be referred to as the "Employment Period".

2.     Position and Duties.      

(a)    During the Employment Period, Executive shall serve as the President and
Chief Sales and Marketing Officer of the Company and shall have the normal
duties, responsibilities and authority of the President and Chief Sales and
Marketing Officer, subject to the power of the Chief Executive Officer or Board
of Directors of the Company (the "Board") to expand or limit such duties,
responsibilities and authority within the confines of the ordinary duties,
responsibilities and authority of a President and Chief Sales and Marketing
Officer.

(b)    Executive shall report to the Chief Executive Officer, and Executive
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its subsidiaries.
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.

3.       Base Salary and Benefits.

(a)     Base Salary. During the Employment Period, Executive's base salary shall
be in an amount set by the Board or a Committee of the Board (the "Compensation
Committee"), but under no circumstances will be less than $275,000 per annum
(the "Base Salary"), which salary shall be payable in regular installments in
accordance with the Company's general payroll practices and shall be subject to
customary withholding.

(b)     Bonus. After each fiscal year during the Employment Period, Executive
shall be eligible to receive a cash bonus to be determined by the Board or the
Compensation Committee based upon the attainment by the Company of the
applicable performance targets for such fiscal year (the "Bonus") equal to up to
the Executive's Base Salary during such fiscal year. The performance targets for
each fiscal year during the Employment Period shall be established by the Board
or the Compensation Committee no later than by the end of the first quarter of
such fiscal year. The Bonus for any fiscal year shall be payable no later than
90 days after the Board has received and approved the Company's audited
financial statements for such fiscal year which shall be done with reasonable
promptness by the Board.

(c)     Benefits. During the Employment Period, Executive shall be entitled to
participate in all of the Company's employee benefit programs for which senior
executive employees of the Company and its subsidiaries are generally eligible
(collectively the "Benefits"), including the Company's Senior Management Bonus
Plan and the 1998 Stock Option Plan, with any awards under such Plans to be set
by the Board or the Compensation Committee.

(d)     Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred by him in the course of performing his duties under this
letter agreement which are consistent with the Company's policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company's requirements with respect to reporting and
documentation of such expenses.

23

--------------------------------------------------------------------------------

 

4.     Employment Termination.

(a)     If the Employment Period is terminated by the Company without Cause or
if the Company Constructively Terminates Executive, Executive shall be entitled
to receive (i) all Base Salary through the date of termination and any accrued
and unpaid Bonus for any fiscal year which ended prior to the date of
termination, (ii) a severance payment equal to one year of his Base Salary,
which severance payment shall be payable not in a lump sum but in regular
installments in accordance with the Company's general payroll practices, and
(iii) health and welfare benefits (but not pension or 401(k) benefits) in
accordance with the Company's policy applicable to similarly situated employees
for a period of one year, subject, in the case of clauses (i) and (ii), to
withholding and other appropriate deductions. Executive shall not be required to
mitigate Executive's damages by seeking other employment or otherwise. The
Company's obligations under this letter agreement shall not be reduced in any
way by reason of any compensation or benefits received (or foregone) by
Executive from sources other than the Company after the termination of the
Employment period or any amounts that might have received by the Executive in
other employment had Executive sought such other employment. Executive's
entitlement to benefits and coverage under this letter agreement shall continue
after, and shall not be effected by, Executive's obtaining other employment
after the termination of the Employment Period, provided that such benefit or
coverage shall not be furnished if Executive expressly waives the specific
benefit or coverage by giving written notice of waiver to the Company.

(b)     If the Employment Period is terminated by reason of the death or
long-term disability (as determined by an independent third party medical
authority) of the Executive, Executive shall be entitled to receive all Base
Salary through the date of termination and any accrued and unpaid Bonus for any
fiscal year which ended prior to the date of termination, subject to withholding
and other appropriate deductions.

(c)     If the Employment Period is terminated by the Company for Cause or for
any reason not covered by paragraph 4(a) or 4(b) above, including due to
Executive's voluntary resignation other than by Constructive Termination,
Executive shall be entitled to receive his Base Salary only through the date of
termination; provided, that if the Employment Period is terminated by the
Company 90 days prior to or within twelve (12) months following the consummation
of a Sale of the Company (as defined below) without Cause, Executive shall be
entitled to receive a severance payment equal to eighteen (18) months of his
Base Salary, which severance payment shall be payable not in a lump sum but in
regular installments in accordance with the Company's general payroll practices,
subject to withholding and other appropriate deductions.

(d)     Except as expressly provided in paragraphs 4(a), 4(b), and 4(c) above or
as required by law, upon the date Executive ceases to be employed by the
Company, all of the Executive's rights to Base Salary, Bonus and Benefits
hereunder (if any) shall cease and no other severance compensation shall be
payable by the Company or its subsidiaries to Executive.

(e)     For purposes of this letter, "Cause" shall mean (i) the commission of a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty, disloyalty or fraud with respect to the
Company or any of its subsidiaries, or any of their customers or suppliers, (ii)
conduct tending to bring the Company or any of its subsidiaries into substantial
public disgrace or disrepute, (iii) substantial and repeated failure to perform
duties as reasonably directed by the Board, provided that demonstrable harm for
such failure has continued for more than 15 days after the Company has given
written notice to Executive of such failure and of the Company's intention to
terminate Executive's employment because of such failure, (iv) gross negligence
or willful misconduct with respect to the Company or any of its subsidiaries,
(v) breach by Executive of this obligation under paragraphs 5, 6 or 7 or (vi)
any other material breach of this letter agreement which is not cured within 15
days after written notice thereof to Executive.

(f)     For purposes of this letter agreement, "Constructive Termination" shall
mean, without Executive's express written consent, (i) the Company materially
reduces the nature, scope, level or extent of Executive's responsibilities from
the nature, scope, level or extent of such responsibilities as of the
effectiveness of this Agreement, or fails to provide Executive with adequate
office facilities and support services to perform such responsibilities, or (ii)
the Company requires Executive, as a condition to Executive's continued
employment, that Executive be permanently assigned to perform duties at an
office of the Company located more than 50 miles outside of the Boise, Idaho
Standard Metropolitan Statistical Areas (which includes Nampa, Idaho);

(g)     For purposes of this letter agreement, "Sale of the Company" shall mean
the sale of the Company to any third party pursuant to which such party acquires
(i) capital stock of the Company possessing the voting power under normal
circumstances necessary to elect a majority of the Board (whether by merger,
consolidation, sale or 

24

--------------------------------------------------------------------------------

 

transfer of the Company's capital stock) or (ii) all or substantially all of the
Company's assets (as determined on a consolidated basis).

5.     Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by the Company and its
subsidiaries concerning the business or affairs of the Company or any of its
subsidiaries ("Confidential Information") are the property of the Company or
such subsidiary. Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of the Executive's acts or omissions or were
known to the Executive previous to employment with the Company. Executive shall
deliver to the Company at the termination of the Employment Period, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of the Company or any subsidiary which he may
then possess or have under his control.

6.     Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
related to the Company's or any of its subsidiaries' actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company and its subsidiaries ("Work Product") belong to the Company or such
subsidiary. The Executive will promptly disclose such Work Product to the
Company and perform all actions requested by the Company (whether during or
after employment) to establish and confirm such ownership (including, without
limitation, assignments, consents, power of attorney and other instruments).

7.     Non-Compete, Non-Solicitation.

(a)     In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with the
Company he shall become familiar with the Company's trade secrets and with other
Confidential Information concerning the Company and its subsidiaries and that
his services shall be of special, unique and extraordinary value to the Company
and its subsidiaries. Therefore, Executive agrees that, during the Employment
Period and for twelve (12) months thereafter (the "Non-compete Period"), he
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business competing with the business of the Company or any of its
subsidiaries, as such businesses exist or are in process at any time during the
period beginning on the date hereof and ending on the date of the termination of
Executive's employment, within any geographical area in which the Company or its
subsidiaries engage in such businesses, which shall include the geographical
area in which the Company's customers are located.. The foregoing shall not
prohibit Executive from owning directly or indirectly capital stock or similar
securities that are listed on a securities exchange or quoted on the National
Association of Securities Dealers Automated Quotation System which do not
represent more than two percent (2%) of the outstanding capital stock of any
business competing with the business of the Company.

(b)     During the Non-compete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or of any of its subsidiaries to leave the employ of the
Company or any such subsidiary, or in any way interfere with the relationship
between the Company or any of its subsidiaries and any employee thereof, or (ii)
induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any of its subsidiaries
to cease doing business with the Company or any such subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any such subsidiary.

(c)     If, at the time of enforcement of this paragraph 7, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in paragraph
7 are reasonable.

(d)      In the event of the breach or threatened breach by Executive of any of
the provisions of this paragraph 7, the Company, in addition and supplementary
to other rights and remedies existing in its favor, may apply to the court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof.

25

--------------------------------------------------------------------------------

 

8.       Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this letter agreement shall be
governed by, and construed in accordance with, the laws of the State of Idaho,
without giving effect to any choice of law or conflict of law rules or
provisions that could cause the application of the laws of any jurisdiction
other than the State of Idaho.

9.       Mitigation. Executive shall not be required to mitigate Executive's
damages by seeking other employment or otherwise.

10.     Litigation Expenses. The Company shall pay to Executive all
out-of-pocket expenses, including attorney's fees, incurred by Executive in the
event Executive successfully enforces any provision of this letter agreement in
any action, arbitration or lawsuit.

11.     Indemnification. The Company will indemnify and hold harmless Executive
from and against any and all costs, liability and expenses from any claim by any
person with respect to, or in any way related to, Executive's employment with
the Company as contemplated by this letter agreement (including reasonable
attorney's fees) (collectively, "Claims") resulting from any act or omission of
Executive that relate to Executive's employment with the Company to the maximum
extent permitted by law, other than for Claims which shall be proven to be the
result of gross negligence, bad faith or willful misconduct by Executive.
Notwithstanding this Agreement or any termination of Executive's employment by
the Company pursuant to this Agreement or otherwise, the Executive shall be
entitled to coverage under the directors' and officers' liability coverage
maintained by the Company, as in effect from time to time, to the same extent as
other officers and directors of the Company.

12.     Representation by Executive. Executive represents and warrants to the
Company that he is not a party to any agreement containing a non-competition
provision or other restriction with respect to (i) the nature of any services or
business which he is entitled to perform or conduct for the Company under this
letter agreement, or (ii) the disclosure or use of any information which
directly or indirectly relates to the nature of the business of the Company or
the services to be rendered by Executive under this letter agreement.

13.     Amendment or Termination. This letter agreement may be amended at any
time by written agreement between the Company and Executive.

14.     Counterparts. This letter agreement may be executed in one or more
counterparts, all of which together shall constitute but one Agreement.

15.     No Waiver. No failure or delay on the part of the Company or Executive
in enforcing or exercising any right or remedy hereunder shall operate as a
waiver thereof.

16.     Severability. If any provision or clause of this letter agreement, or
portion thereof shall be held by any court or other tribunal of competent
jurisdiction to be illegal, invalid, or unenforceable in such jurisdiction, the
remainder of such provision shall not be thereby affected and shall be given
full effect, without regard to the invalid portion. It is the intention of the
parties that, if any court construes any provision or clause of this letter
agreement, or any portion thereof, to be illegal, void or unenforceable because
of the duration of such provision or the area matter covered thereby, such court
shall reduce the duration, area, or matter of such provision, and, in its
reduced form, such provision shall then be enforceable and shall be enforced.

         IN WITNESS WHEREOF, the parties hereto have executed this letter
agreement as of the date first written above.

 

MCMS, INC.

 

 

 

                                   

 

Name:

 

Title:

 

 

 

                                    



Robert F. Subia

 

 

26